disciplinary panel unanimously approved the conditional guilty plea
                agreement.
                                  Having reviewed the record, we conclude that the conditional
                guilty plea agreement should be approved. See SCR 113(1). We direct the
                disciplinary panel to issue the public reprimand that it attached as an
                exhibit to its recommendation. The reprimand shall be amended to insert
                the following sentence on page 5, after the sentence beginning with "You
                did not appropriately maintain": "None of this misconduct resulted in the
                ultimate loss of any client funds." This order is conditioned upon this
                amendment to the reprimand being made. Further, Weiss is suspended
                for one year, with the suspension stayed subject to Weiss's compliance
                with the conditions stated in the agreement.
                                  It is so ORDERED.




                                                                       C.J.
                                             Gibbons


                                                J.               --4(4-44Atzt
                                                                 (
                                                                                        J.
                                                              Hardesty


                                                J.
                Parit.fgraiLint                               Doug
                                                                              _

                                                                                         J.
                                                              Saitta




SUPREME COURT
     OF
   NEVADA
                                                          2
(C) 1947A AS
                    cc: David Clark, Bar Counsel
                         Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                         Kimberly K. Farmer, Executive Director, State Bar of Nevada
                         Cobeaga Law Firm
                         Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
        OF
     NEVADA
                                                      3
(0/ 1947A    cep.